Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 6/20/22.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a half-current-multiplier rectifier (HCMR) filter including: a first and a second diodes, each of which has an anode and a cathode and an autotransformer having a first winding, a second winding, a single-core and a center tap, wherein the phase-shifted full-bridge converter is sequentially operated in cycle of a Phase-I and a Phase-II, the first winding has a first inductance and a first number of turns, the second winding has a second inductance and a second number of turns, the first inductance equals the second inductance, and the first number of turns equals the second number of turns.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...when a voltage difference between the first output terminal and the second output terminal is a positive value, a first cross voltage of the secondary winding of the main transformer is larger than 0, and is three times of a second cross voltage of the load, causing an induced common current flowing through the primary winding of the autotransformer to be 0.5 times of a series current flowing through the secondary winding of the autotransformer, and causing an output current flowing into the load from the center tap to be 1.5 times of the series current; and when the voltage difference between the first output terminal and the second output terminal is a negative value, the first cross voltage of the secondary winding of the main transformer is less than 0, and an absolute value of the first cross voltage is three times of the second cross voltage of the load, causing the induced common current flowing through the primary winding of the autotransformer to be 0.5 times of the series current flowing through the secondary winding of the autotransformer, and causing the output current flowing into the load from the center tap to be 1.5 times of the series current.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the control method comprising: providing an induced common current flowing through the primary winding of the autotransformer; and causing the induced common current being reflected to the primary winding of the main transformer to cause a primary side current flowing through the primary winding of the main transformer to increase both slopes of a valid duty cycle and a dead-zone period such that the primary side current has a relatively lower transition level and a relatively shorter transition time.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838